EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Penny Caudle on 6/17/21.
The application has been amended as follows: 
	Claims 28-36 are cancelled.

Reasons for Allowance
Claims 19-27 and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 12/17/20 are persuasive.  The prior art of record fails to teach or suggest the method of indexing moulds described in independent claim 1.  In particular, the prior art of record fails to teach or suggest a step of “advancing said mould string, in a single motion, away from said flaskless moulding machine a distance corresponding to the sum of the thicknesses of said one or more moulds using said mould conveyor, wherein said flaskless moulding machine assists said mould conveyor in overcoming the static friction for bringing said mould string in motion by assisting the mould conveyor in advancing said mould string for a first part of the distance, the first part being up to 50 percent of the distance, said mould conveyor advances said mould string a second part of said distance, corresponding to the remainder of said distance, without assistance from said flaskless moulding machine, and said pressure piston is retracted for producing one or more further moulds once said mould string has been advanced said first part of said distance so that the pressure piston only travels the first part of said distance, and not the full distance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735